Title: From James Madison to William F. Gray, 4 November 1825
From: Madison, James
To: Gray, William F.


        
          Dear Sir
          Montpr. Nov. 4. 25
        
        Mr. Browere, Hist. painter & Sculpter, when he lately left this did not carry with him 2 Busts one of Mr. Jefferson & another of Dr. Cooper, and some ps. of one of his Moulds; I have just recd. from him a request that they may be sent to him at Washington. They are contained in a box properly addressed which the Bearer will deliver; and being at a loss for their conveyance from Fredg. I must trouble you with the task wch. I hope you will excuse, of having the Box carefully forwarded by the stage or otherwise to the Steam boat, with a request of particular attention to it on the part of the Captain, a notice to me whatever little advance you may incur.
        Be so good also as to send me by the Bearer a Ream of good letter paper; with a note of me [sic] debt, for Edinbg. & N. A. Reviews.
      